TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00743-CR


Jack Patton, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. CR 5320, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING



O R D E R

The opinion and judgment in this cause filed January 23, 2004, are withdrawn and
the appeal is reinstated.  The district clerk is instructed to immediately prepare and file a
supplemental clerk's record containing the notice of appeal filed below on October 9, 2003. 
Appellant's motion for rehearing is dismissed.
It is ordered February 5, 2004.


				__________________________________________
				Bob Pemberton, Justice
Before Justices Kidd, Puryear and Pemberton
Do Not Publish